Citation Nr: 1214894	
Decision Date: 04/25/12    Archive Date: 05/03/12

DOCKET NO.  07-30 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for bilateral carpel tunnel syndrome (CTS).

2.  Entitlement to a disability rating in excess of 20 percent for a low back disability from November 26, 2004, to the present.

3.  Entitlement to a separate disability rating for neurological impairments affecting the left lower extremity as a neurological abnormality associated with a service-connected low back disability.    
 
4.  Entitlement to a separate disability rating for neurological impairments affecting the right lower extremity as a neurological abnormality associated with a service-connected low back disability.     

5.  Entitlement to a separate disability rating for erectile dysfunction as a neurological abnormality associated with a service-connected low back disability.    

6.  Entitlement to an initial disability rating in excess of 10 percent for a cervical spine disability.

7.  Entitlement to an initial compensable disability rating for pseudofolliculitis barbae (PFB).


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1976 to January 1996.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in August 2005 and January 2011 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In November 2011, the Veteran testified before the undersigned Veterans Law Judge during a Travel Board hearing held at the RO.  During the hearing, the Veteran's PFB claim was initially characterized as one of entitlement to service connection.  However, the issue was later clarified during the Veteran's testimony as a claim for an increased rating for his service-connected PFB disability.  As such, the issue has been properly characterized on the preceeding page.  A transcript of the November 2011 hearing has been associated with the claims file.  

The issues of separate ratings for neurological impairments of the left and right lower extremities and erectile dysfunction and the claims for increased rating for service-connected cervical spine and PFB disabilities being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, his currently diagnosed bilateral CTS is related to his military service.

2.  The preponderance of the evidence does not show that the Veteran's service-connected low back disability is primarily manifested by forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine; the preponderance of the evidence also does not show that that the Veteran experienced any incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks due to his low back disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral CTS have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011).

2.  The criteria for a disability rating greater than 20 percent for a low back disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1- 4.3, 4.6, 4.7, 4.10, 4.40, 4.41, 4.45, 4.71a, Diagnostic Code 5243 (2011).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA) of 2000, VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2011).

The Board is granting in full the benefits sought with respect to the claim for service connection for bilateral CTS.  Accordingly, assuming, without deciding, that any error was committed with respect to the duty to notify or the duty to assist for this issue, such error was harmless and will not be discussed.

That leaves the issue of an increased rating for the Veteran's service-connected low back disability.  A discussion of VA's duty to notify and duty to assist is necessary for this issue.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate his claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Court held in Dingess v. Nicholson, 19 Vet. App. 473 (2006), that 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) also require VA to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

With respect to higher evaluation claim, VA must provide the claimant with generic notice of the evidence needed to substantiate the claim, namely evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, and of how disability evaluations and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009) (overturning Vazquez-Flores v. Shinseki, 22 Vet. App. 37 (2008)).

Notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  However, there is no error in failing to provide such prior notice when it was not required at the time of the initial AOJ decision.  A content complying notice and proper subsequent VA process instead must be provided in these cases.  Pelegrini, 18 Vet. App. at 112.

By letters dated in January 2005 and March 2006, the Veteran was notified of the information and evidence necessary to substantiate his claim. VA told the Veteran what information he needed to provide, and what information and evidence that VA would attempt to obtain. Under these circumstances, the Board finds that VA has satisfied the requirements of the VCAA.

The Veteran was notified of how VA determines disability ratings specifically for a spine disorder in the March 2006 notice letter and a July 2007 Statement of the Case (SOC).  Notification of how VA generally determines disability evaluations, which was noted to include consideration of the impact on employment, and effective dates was provided in the March 2006 letter and July 2007 SOC.  The Veteran's claim was later readjudicated in a Supplemental Statement of the Case (SSOC) dated in November 2010 and January 2011.

The duty to assist also has been fulfilled, as VA and private medical records relevant to the Veteran's claim have been requested and obtained and the Veteran has been provided with VA examinations for his low back disability.  The Board finds that the available medical evidence is sufficient for an adequate determination of his claim.  There has been substantial compliance with all pertinent VA laws and regulations and to move forward with these claims would not cause any prejudice to the Veteran.

Service Connection for Bilateral CTS

The Veteran claims that service connection is warranted for his bilateral CTS.  He claims that this disorder is related to his military occupational specialty as personnel specialist.  According to the Veteran, his bilateral hand symptomatology began during his military service and continued following his separation from the military.

Service connection will be granted if it is shown that a Veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  That an injury incurred in service alone is not enough.  There must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

A disorder may also be service connected if the evidence of record reveals that the Veteran currently has a disorder that was chronic in service or, if not chronic, that was seen in service with continuity of symptomatology demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain "chronic" diseases, such as arthritis, may also be established based on a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.307, 3.309.

After determining that all relevant evidence has been obtained, the Board must then assess the credibility and probative value of proffered evidence of record as a whole.  See 38 U.S.C.A. § 7104(a); see also Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the rating period on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the instant claim. 

Turning to the merits of the claim, the Veteran's service personnel records confirm his service in the United States Army from January 1976 to January 1996.  His DD 214 lists his military occupational specialty as a personnel management specialist.

Service treatment records are associated with the claims file and reflect intermittent treatment for the Veteran's hand symptomatology.  An April 1981 service treatment record documents his report of numbness in his arms after using a transcutaneous electrical nerve stimulation (TENS) unit for an unrelated condition.  In January 1993, he complained of swelling and pain in his right index finger; he was diagnosed with right index finger synovitis of questionable etiology and synovitis versus arthritis.  He was diagnosed with probable right index finger arthritis in March 1993.  On his August 1995 retirement report of medical examination, he reported that he still experienced frequent pain and swelling in his right index finger.  The associated August 1995 retirement report of physical examination shows that the clinical examination of the upper extremities was generally normal.

Private medical records show that the Veteran was diagnosed with CTS prior to and soon after his separation from the military.  A January 1996 private treatment record, dated prior to his discharge, documents his report of right hand pain and numbness, at which time he was diagnosed with right CTS.  He underwent a private nerve conduction velocity study (NCV) in February 1996 and the diagnosis of right CTS was confirmed.  In March 1996, the Veteran was noted to have worked for approximately six weeks on an assembly line and to have right hand symptomatology diagnosed as CTS.  He continued to report right hand symptomatology in December 1996; following a private clinical assessment, he was diagnosed with mild degenerative changes in the metacarpophalangeal joint (MPJ) of his thumb and early arthritis of his index finger.  A subsequent March 2005 diagnostic letter from his private physician shows that he was diagnosed with bilateral CTS.

In December 2006, the Veteran underwent a VA peripheral nerves examination.  The examiner noted that the Veteran was diagnosed with right CTS in February 1996.  He was noted to have a normal nerve condition studies in February 1996 and March 2001 for the left median and ulnar nerves.  The Veteran underwent a physical examination, but there is no indication that he underwent any nerve conduction studies in connection with the examination.  Following the physical assessment, he was diagnosed with right CTS, with symptoms reported and a diagnosis made within a few months of discharge.  The examiner concluded that there was no evidence of CTS on the left on two different nerve conduction studies.  Given this, the examiner opined that there was no evidence of left CTS; however, he also stated that CTS was present.  The examiner further opined that the Veteran's in-service treatment for right index finger swelling and pain was less likely than not the cause of his CTS.  He stated that it was possible that his CTS could have been caused by six weeks worth of work on an assembly line.  The examiner further noted that CTS is an organic disease of the peripheral nervous system.

In May 2007, the examiner who conducted the December 2006 VA examination provided an addendum opinion to clarify his previous conclusions with regards to the Veteran's claim.  Again, the examiner noted that the Veteran was diagnosed with right CTS within a few months after his discharge from the military and that two nerve conduction studies did not show evidence of CTS in the left hand.  The examiner again opined that there was no evidence of CTS on the left, but that there was CTS on the right.  The examiner reiterated his previous opinion that it was at least as likely as not that the Veteran's right hand CTS was caused by or the result of working on an assembly line.

Associated with the claims file is a September 2010 diagnostic letter from his private treating physician, in which he was noted to have a differential diagnosis of bilateral CTS.  

Having reviewed the evidence of record, the Board finds that service connection is warranted for bilateral CTS.  Initially, the Board notes that the medical evidence shows that the Veteran was diagnosed with bilateral CTS as recently as September 2010.  Thus it is clear that the Veteran is currently diagnosed with the claimed disorder.

The Veteran is indeed competent to testify as to the observable aspects of bilateral hand symptomatology during and following his separation from the military and the Board may accept his statements in this regard.  In determining whether evidence submitted by an appellant is credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  The Veteran's statements that he has proffered during the course of this appeal have not been contradictory.  Moreover, since he filed his claim, his recitation of the symptoms produced by his bilateral CTS, and how long he has been bothered by the condition, has remained consistent.  The Board finds that his statements are credible, probative, and they add weight to the overall claim.  See, e.g., Struck v. Brown, 9 Vet. App. 145, 155-56 (1996); see also Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Additionally, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In this case, the Board finds that the Veteran's lay statements describing the onset and chronicity of his bilateral CTS consistent with the nature of his military service and training.  The Veteran's service personnel records confirm that he served as a personnel management specialist and his service treatment records document his reports of hand symptomatology.  Thus, his account as to the in-service onset of his hand symptomatology during his period of active service is found to be credible and supported by the later diagnoses rendered by VA.  Id.

As the record shows a current bilateral CTS disorder and there is competent and credible lay evidence of hand symptomatology during service, the determinative issue is whether these are related.  Here, the Board finds that the evidence is at least in relative equipoise as to whether the Veteran's bilateral CTS is related to his military service.  The Board acknowledges the December 2006 VA examiner's opinion that the Veteran did not have left CTS and that his right CTS were less likely than not related to his military service.  However, the Board notes that Veteran did not undergo any diagnostic testing, such as nerve conduction studies, in conjunction with the December 2006 examination; instead the December 2006 examiner relied on previous nerve conduction studies to formulate his opinion against the claim.  Additionally, the examiner failed to discuss the January 1996 private medical record showing that the Veteran was diagnosed with right CTS in the weeks prior to his separation from the military or the subsequent March 2005 private medical evidence showing a diagnosis of bilateral CTS.  Moreover, the VA examiner failed to consider the Veteran's lay statements regarding the in-service onset and continuity of hand symptomatology or provide a detailed rationale to support his opinion against the claim.  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 299-301 (2008) ("The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches.") quoting Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also, Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  Given this, the December 2006 VA examiner's opinion is not more probative than the other evidence of record.

Based on the medical and lay evidence of record, the Board is of the opinion that the point of equipoise has been reached in this matter.  Thus, even though the medical evidence is negative for a definitive opinion relating the claimed disorder to the Veteran's military service, the Veteran's competent and credible report as to the onset of his disorder and the diagnosis of bilateral CTS leads the Board to conclude that the evidence is at the very least in equipoise as to whether his bilateral CTS is related to his military service.  When the evidence for and against the claim is in relative equipoise, by law, the Board must resolve all reasonable doubt in favor of the appellant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Accordingly, with resolution of doubt in the Veteran's favor, the Board concludes that a grant of service connection for bilateral CTS is warranted.

Further inquiry could be undertaken with a view towards development of the claim so as to obtain an additional medical opinion.  However, under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-07 (1994).  Accordingly, the claim for service connection for bilateral CTS is granted.

Increased Disability Rating for a Low Back Disability

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Additionally, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The Secretary shall give the benefit of the doubt to the Veteran when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Although all the evidence has been reviewed, only the most salient and relevant evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

In this case, the Veteran claims that his service-connected low back disability is more severe than what is reflected by the currently assigned 20 percent disability rating.  By way of brief history, the RO granted service connection for the low back disability in a September 1996 rating decision, and assigned a 20 percent disability effective from February 1, 1996.  Thereafter, the Veteran filed a claim for an increased rating for his low back disability in November 2004.  Throughout the appeal, the low back disability has been rated under Diagnostic Code 5243.  See 38. C.F.R. § 4.71a, Diagnostic Code 5243.

The Schedule for Rating Criteria indicates that disabilities of the spine under Diagnostic Codes 5235 to 5243 will be evaluated under a General Rating Formula for Diseases and Injuries of the Spine.  The General Rating Formula assigns evaluations with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by the residuals of the injury or disease.  Under this formula, a 40 percent evaluation is for assignment when forward flexion of the thoracolumbar spine is 30 degrees or less or for favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is for assignment upon a showing of unfavorable ankylosis of the entire thoracolumbar spine.

A note after the General Rating Formula for Diseases and Injuries of the Spine specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate Diagnostic Code.  Note (2) to the General Rating Formula explains that for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.

As previously noted, the Veteran's low back disability is current rated under Diagnostic Code 5243 for intervertebral disc syndrome.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.  Under Diagnostic Code 5243, intervertebral disc syndrome is evaluated under either the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based upon Incapacitating Episodes, whichever results in the higher rating.  The Formula for Rating Intervertebral Disc Syndrome provides that a 40 percent evaluation is assigned for incapacitating episodes having a total duration of at least four weeks, but less than six weeks during the past twelve months; and a 60 percent evaluation is assigned for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  A note following the Diagnostic Code defines an incapacitating episode as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, note 1.  Note 2 provides for separate evaluations if intervertebral disc syndrome is present in more than one spinal segment if the effects are distinct.

Included in the claims file are the Veteran's private medical records showing treatment for his low back symptomatology.  An April 2004 private treatment record documents his complaints of mild lower back pain with left-sided hip pain, numbness, and tingling radiating down to his toes; he reported that his pain had become more severe and that it was not alleviated with the use of medication.  He denied having any bladder or bowel dysfunction.  On the physical examination, the Veteran walked with a normal gait and was able to perform normal heel and toe walking.  His sensation and reflexes were intact.  He was noted to have a negative Patrick's sign.  He had positive straight leg raises on the left with a positive Lasegue's sign.  His lumbar spine range of motion was noted to be limited secondary to pain.  

In May 2004, the Veteran's low back disability was further assessed by a private examiner, who noted that the Veteran was pain free following therapy and the use of medications.  On examination, his straight leg raises were negative and his strength was 5/5.  As the examiner determined that he was doing well, he did not recommend surgery at that time.  

The Veteran underwent a VA spine examination in June 2005 to assess the severity of his service-connected low back disability.  In the associated examination report, the examiner indicated that he reviewed the claims file in conjunction with the examination.  The Veteran reported a medical history significant for ongoing back pain since his military service and a discketomy following his separation from the military.  He reported having daily low back pain, with the pain radiating to both legs.  He also described having diminished sensation in some areas.  The Veteran stated that he could walk up to two miles at a time, which he reported to do frequently for exercise.  However, he stated that he was unable to stand in one position or sit for more than a few minutes.  Flare-ups were not reported to be an issue and the Veteran denied having any incapacitating episodes within the previous year.  The examiner noted his review of a private April 2003 magnetic resonance imaging study (MRI) of the lumbar spine, which revealed diffuse degenerative changes causing multilevel canal stenosis and evidence of a residual/recurrent protruded disc.

The physical examination revealed that the Veteran ambulated with a normal gait.  The examiner noted that he appeared to get up and out of his chair with care to avoid stressing his left lower extremity.  Examination of the range of motion of the lumbar spine revealed the following:  flexion to 45 degrees before the onset of pain; extension to 20 degrees before the onset of pain; and lateral bending to 30 degrees to either side.  The examiner noted that there was no further limitation of motion due to weakness, fatigability, or incoordination following repetitive use.
Straight leg raises were positive for pain on both sides, but no sciatic tension sign was noted on either side.  Motor and sensory functioning were both normal and symmetric.  His reflexes were 2+ and symmetric in both knees and ankles.  The associated X-ray of the lumbar spine revealed minimal discogenic degenerative disease.  The examiner noted that the Veteran was employed as a custodian, which he reported to involve labor, and that he generally seemed to be able to perform his job at an acceptable level.

Subsequent VA medical records show additional treatment of his low back disability.  An October 2009 medical record documents his report of low back pain, with radiation down his left leg.  He denied experiencing any numbness, tingling, weakness, or bladder or bowel dysfunction.  The physical examination of his low back was noted to be negative and he was able to stand on his heels and toes without problems or weakness.  

The Veteran continued to report having low back pain with radiation down his left lower extremity during a November 2009 VA primary care consultation.  The associated physical examination did not reveal any weakness and the Veteran was able to stand on his heels and toes without any problems.  He did report having some low back pain with straight leg raises, bilaterally.  His deep tendon reflexes were normal.    
 
In April 2010, the Veteran underwent a second VA spine examination, at which time the claims file was reviewed by the examiner.  The examiner noted the Veteran's complaints of daily back pain and aggravation with prolonged sitting.  He also reported numbness and pain in both legs, with left leg symptomatology worse than his right leg.  He denied any bladder or bowel symptoms, but reported experiencing erectile dysfunction, numbness, leg or foot weakness, and unsteadiness.  The examiner noted that these symptoms were not unrelated to his low back disability.  Additional symptoms included decreased motion, stiffness, weakness, and spasms.  The Veteran described his low back pain as moderate and stated that the pain waxed and waned.  He reported having severe flare-ups of his symptoms every five to six months and estimated that he experienced a 65 percent additional limitation of motion or functional impairment during his flare-ups.

On the physical examination, the Veteran presented with a normal posture and gait.  The visual inspection of the spine revealed lumbar flattening, without evidence of gibbus, kyphosis, lordosis, or scoliosis.  There was no evidence of ankylosis of the thoracolumbar spine.  Guarding was noted bilaterally, but there was no evidence of spasms, tenderness, weakness, or atrophy.  The examiner determined that the Veteran's guarding was not severe enough to be responsible for an abnormal gait or abnormal spinal contour.  The motor, sensory, and reflex examinations did not reveal any abnormalities in the lower extremities.  The Veteran's Lasegue's sign was positive on the left.  Testing of the range of motion of the lumbar spine revealed the following:  flexion from 0 to 70 degrees; extension from 0 to 15 degrees; bilateral flexion from 0 to 20 degrees; and bilateral rotation from 0 to 20 degrees.  The examiner noted that there was objective evidence of pain with range of motion testing and following repetitive motion.  However, there were no additional limitations following three repetitions of his range of motion.  The associated MRI of the spine revealed postoperative changes at the L4-L5 level with enhancing epidural granulation/scar tissue impinging on the left lateral recess and left L5 nerve root, and multilevel degenerative changes of the lumbar spine.  The examiner noted that the Veteran was employed and that he had missed less than one week from work due to back problems.  He further noted that the Veteran's lumbar spine condition had significant affects on his usual occupation, as the Veteran had decreased mobility, problems with lifting and carrying, and pain.  The effects on the Veteran's usual daily activities were determined to range from mild to severe.  

During the November 2011 Travel Board hearing, the Veteran provided testimony as to his low back symptomatology.  He reported having low back spasms and pain that radiated into his legs.  The Veteran essentially testified that his pain was limiting and that it could walk "sometimes" depending on the severity of his pain.  He also reported that he was unable to function and was essentially bed ridden in April of 2011 for approximately one week due to his low back symptomatology.  He reported that similar episodes occurred twice a year.  The Veteran also testified that his low back symptomatology affected his work as a custodian and his daily activities.

Having reviewed the foregoing, the Board finds that the preponderance of the evidence weighs against the assignment of a disability in excess of 20 percent for the Veteran's service-connected low back disability.  In considering the rating criteria, set forth above, in order for the Veteran to receive the next higher 40 percent disability rating pursuant to the General Rating Formula for Diseases and Injuries of the Spine, there must be evidence of forward flexion of the thoracolumbar spine of 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine.  In this case, the medical evidence of record shows that the Veteran has demonstrated thoracolumbar flexion to at least 45 degrees, to include pain.  There is no competent medical evidence of record that the Veteran's forward flexion of the thoracolumbar spine is limited to 30 degrees or less.   Furthermore, there is also no evidence of record that the Veteran has ankylosis of the thoracolumbar spine.   Indeed, the medical evidence shows that he was able perform thoracolumbar motion, at least to some extent, in all directions throughout the pendency of the appeal.  Therefore, a disability rating higher than the currently assigned 20 percent does not apply under the General Rating Formula for spine disabilities.  See 38 C.F.R. § 4.71a.

It is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement and weakness.  DeLuca, 8 Vet. App. at 206- 07.  The evidence includes the Veteran's complaints of low back pain, stiffness, decreased motion, weakness, spasms, guarding, and flare-ups occurring every five to six months.  Taking all of the evidence of record into consideration, the Board finds that the Veteran's low back disability is likely manifested by some functional limitation due to pain on motion.  Indeed, the April 2010 examiner commented that the Veteran's disability resulted in significant effects in his usual occupation and mild to severe effects on his usual daily activities.  However, even accounting for the limitations of his lumbar spine range of motion due to pain, stiffness, weakness, and flare-ups, the Veteran's range of motion still exceeds that which is required for a 40 percent disability rating.  The Board finds that the currently assigned 20 percent rating contemplates any additional impairment due to pain.  Essentially, there is no showing of any other functional impairment which would warrant a higher rating for these complaints of pain.  38 C.F.R. §§ 4.7, 4.40, 4.45, 4.59, 4.71a.

Additionally, a higher disability rating is not warranted under Diagnostic Code 5243 for intervertebral disc syndrome.  In order to receive the next higher 40 percent rating for intervertebral disc syndrome, the evidence must show incapacitating episodes having a total duration of at least four weeks but less than six weeks during the preceding 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  As noted above, the Veteran denied having any incapacitating episodes during the June 2005 VA examination.  He also reported during the April 2010 VA examination that he missed less than a week from work due to his low back disability.  While he reported during the November 2011 hearing that he was bed ridden in April 2011 due to his back pain, there is no evidence of record showing that any of his physicians prescribed bed rest for a period of at least four weeks due to his symptomatology.  Essentially, there is no objective medical evidence showing that the Veteran has had any incapacitating episodes during the period on appeal.  As such, a disability rating higher than the currently assigned 20 percent under the rating criteria for intervertebral disc syndrome, also, would not be appropriate.  Id.

The Board notes that the schedule provides for a separate disability rating for any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243, Note (1).  The medical evidence has shown that there was no evidence of bladder or bowel complaints.  With regards to the Veteran's reports of radiating pain and numbness into his bilateral lower extremities and his report of erectile dysfunction, these issues are addressed in the Remand portion below and are being remanded for further development.  The medical evidence is negative for any additional reports of neurological symptoms associated with the service-connected low back disability.  Therefore a separate rating for neurological impairment is not warranted at this time.   

The Board has also considered the Veteran's statements that his low back disability is more severe than what is reflected by the disability rating upheld herein.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability relating to a low back disability to the appropriate diagnostic codes.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which his disability is evaluated.

In deciding the Veteran's increased rating claim, the Board has considered the determination in Hart, 21 Vet. App. 505 and whether the Veteran is entitled to an increased evaluation for any additional separate periods based on the facts found during this appeal period.  The evidence of record supports the conclusion that the Veteran is not entitled to a disability rating higher than what is currently assigned at any time within the appeal period.  The Board therefore finds that the evidence is insufficient to show that the Veteran had a worsening of the disability in issue, such that increased evaluations are warranted.

Finally, the Board finds that the Veteran's low back disability does not warrant referral for extra-schedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extra-schedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extra-schedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability and the established criteria found in the rating schedule to determine whether the Veteran's disability picture is adequately contemplated by the rating schedule.  Id.  If not, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id.; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board finds that the evidence does not warrant referral of the Veteran's claim for extra-schedular consideration.  The level of severity of the Veteran's low back disability is adequately contemplated by the applicable diagnostic criteria.  The criteria provide for a higher rating, but as has been thoroughly discussed above, the rating upheld herein is appropriate.  In view of the adequacy of the disability rating assigned under the applicable diagnostic criteria, consideration of the second step under Thun is not for application in this case.  Accordingly, the claim will not be referred for extra-schedular consideration.

In reaching this decision, the Board has considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral CTS is granted, subject to the laws and regulations governing monetary awards.

Entitlement to a disability rating in excess of 20 percent for a low back disability is denied.


REMAND

Unfortunately, a remand is required with respect to the Veteran's remaining claims.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.

Separate Disability Rating for Neurological Disorders of the Lower Extremities and Erectile Dysfunction

As detailed above, the Veteran has claimed that he suffers from neurological symptomatology affecting his bilateral lower extremities, which he has essentially attributes to his service-connected low back disability.  Additionally, the medical evidence of record raised the issue of whether he currently has erectile dysfunction due to his low back disability.  As noted above, the Board must also evaluate the Veteran's increased rating claim on the basis of any other objective neurologic abnormalities associated with the low back disability such as bowel or bladder impairment, which should be separately evaluated under appropriate codes.  See General Rating Formula for Diseases and Injuries of the Spine, Note (1).  Having reviewed the medical evidence of record, the Board finds that additional development is needed with respect to these issues.

Essentially, it is unclear from the medical evidence of record whether the Veteran currently has a neurological disorder affecting his lower extremities that is related to his service-connected low back disability.  While he has reported that he experienced neurological symptomatology affecting his bilateral lower extremities, the medical evidence of record is negative for a definite neurological diagnosis of the right or left lower extremity.  In this regard, the medical evidence includes conflicting information regarding whether the Veteran currently has additional neurological impairments affecting his right and left legs.  As described above, the April 2004 private treatment record and the June 2005 VA examination report both show that the Veteran had positive straight leg raises tests, which the Board notes is indicative of possible neurological impairments.  However, the June 2005 VA examination was also negative for sciatic tension signs and revealed a normal neurological examination, which goes against a finding of separate neurological impairments.  Most recently, the April 2010 VA examiner essentially indicated that the Veteran's reported bilateral leg weakness and numbness were related to his service-connected low back disability.  The physical examination revealed positive Lasegue's sign on the left and the associated MRI revealed possible left sided nerve root impingement in the lumbar spine.  However, the associated neurological examination was negative for any motor, sensory, or reflex impairment.  Given this conflicting evidence, the Board is unable to determine whether separate ratings  are warranted for neurological impairments of the lower extremities due to the Veteran's service-connected low back disability.  

With regards to a possible separate rating for erectile dysfunction, the April 2010 VA examination report documents the Veteran's report of erectile dysfunction.  However, there is no indication from the record that he has been evaluated for or diagnosed with this disorder.  Despite this, however, the April 2010 VA examiner essentially indicated that the Veteran's erectile dysfunction was possibly attributable to his low back disability.  As the Veteran has not been assessed for a separate genitourinary disorder, the Board finds that the Veteran must be afforded a VA examination to determine whether a separate rating is warranted for his reported erectile dysfunction.

This case presents certain medical questions which cannot be answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  These questions concern whether there is objective medical evidence of neurologic abnormalities of the lower extremities and a genitourinary disorder that are due to the service-connected low back disability.  This question must be addressed by an appropriately qualified medical professional.  A medical examination and opinion is therefore necessary.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  The Veteran should be provided with appropriate VA examinations to determine whether there are any objective lower extremity neurologic abnormalities and genitourinary disorders attributable to his service-connected low back disability.



Increased Ratings for Cervical Spine and PFB Disabilities

The claims file reflects that the Veteran's claims for service connection for a cervical spine disability and for PFB were granted by way of the January 2011 rating decision; a 10 percent disability rating was assigned for his cervical spine disability and a noncompensable rating was assigned for his PFB disability.  In August 2011, he filed a Notice of Disagreement (NOD) with respect to the disability ratings assigned for these disabilities.  He reiterated his disagreement as to the assigned disability ratings during the November 2011 Travel Board hearing.  To date, the Veteran has not been issued a Statement of the Case (SOC) for these issues.  Under the circumstances the Board has no discretion and must remand these matters for issuance of an SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall obtain any unassociated VA or private medical records that may exist or are otherwise identified by the Veteran.

2.  After any additional records have been collected and associated with the claims file, the RO/AMC shall arrange for the Veteran to undergo an appropriate VA examination(s) to identify any neurological disorder affecting his bilateral lower extremities or any genitourinary disorders, to include erectile dysfunction.  The examiner shall determine the nature, extent, onset, and etiology of any right and left lower extremity neurological abnormality for the purpose of opining whether the Veteran currently has any lower extremity neurological abnormalities caused by his service-connected low back disability.  The examiner shall also determine the nature, extent, and etiology of any reported genitourinary disorder, previously reported as erectile dysfunction, associated with the service-connected low back disability.

The claims folder shall be made available to and be reviewed by the examiner.  All indicated studies shall be performed, and all findings shall be reported in detail.  The examiner shall opine as to whether it is at least as likely as not (that is, at least a 50 percent or more degree of probability) that any lower extremity neurological abnormalities and/or genitourinary disorder is associated with his service-connected low back disability.

In discussing his/her opinions, the examiner shall acknowledge the Veteran's lay statements of record relating to the onset of the Veteran's symptomatology, as well as the medical evidence of record. The rationale for all opinions expressed shall be provided in a legible report.  However, if the requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.  In providing the requested opinion, the examiner must consider and reconcile any additional opinions of record or any contradictory evidence regarding the above.  If the requested opinion cannot be provided without resort to speculation, the examiner must so state and explain why an opinion cannot be provided without resort to speculation.

2.  The RO/AMC will then readjudicate the issue of whether separate ratings are warranted for neurological impairments associated with the Veteran's service-connected low back disability.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response. Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedures.

3.  With regards to the remaining claims, the RO/AMC shall issue a Statement of the Case to the Veteran concerning the claims of entitlement to increased ratings for the Veteran's service-connected cervical spine and PFB disabilities.  The Veteran should be advised of the necessity of filing a timely substantive appeal if he wants the Board to consider these issues.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


